Citation Nr: 0603495	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
recurrent myositis of the lumbar paravertebral musculature 
with degenerative disc disease (DDD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
December 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

This matter was previously before the Board in February 2005 
and September 2005, when it remanded the issue on appeal for 
the completion of additional development and to afford the 
veteran due process.  The Board is satisfied that to the 
extent possible, all action requested on remand is now 
complete, such that it may proceed with a decision on the 
claim herein.

On his February 2004 substantive appeal form, the veteran 
requested a Travel Board Hearing.  In a December 2004 
writing, however, he canceled this request.  Thus, the Board 
considers that request to have been properly withdrawn.  38 
C.F.R. §§ 20.702(e), 20.704(e) (2005).  As well, the Board 
remanded this matter in September 2005 so that the veteran 
could attend a hearing before the RO, as requested in March 
2005 and May 2005.  On the requisite (and rescheduled date) 
in January 2006, however, the veteran did not present for his 
RO hearing.  There is no indication of record of a request 
from the veteran or his representative to postpone or 
reschedule this hearing for cause.  Accordingly, the Board 
finds that the veteran has waived his right to have this 
hearing.  See 38 C.F.R. § 18.9(a) (2005).

Lastly, the Board observes that a VA examiner, in her April 
2005 report, indicated that the veteran may have difficulty 
with employment because of his service-connected lumbar spine 
disability.  The Board interprets this statement as an 
informal claim for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU), and as such, refers the 
matter back to the RO for all necessary action.  38 C.F.R. 
§§ 20.200-20.202 (2005).   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Throughout the claim period, the veteran noted fairly 
constant pain in relation to his recurrent myositis of the 
lumbar paravertebral musculature with degenerative disc 
disease (DDD).

3.  For the period of the claim prior to September 23, 2002, 
the competent medical evidence of record demonstrates that 
the veteran's recurrent myositis of the lumbar paravertebral 
musculature with DDD was manifested by no more than severe 
recurring attacks of intervertebral disc syndrome (IDS) with 
intermittent relief.  

4.  For the period of the claim from September 23, 2002, 
through September 25, 2003, the competent medical evidence of 
record does not show that the veteran's recurrent myositis of 
the lumbar paravertebral musculature with DDD was manifested 
by any period of acute signs and symptoms from IDS that 
required bed rest prescribed by a physician and treatment by 
a physician; for this period as well,  the disability had 
orthopedic manifestations of no more than moderate limitation 
of motion as the result of pain, as well as neurological 
manifestations analogous to no more than mild and incomplete 
sciatic nerve paralysis affecting the left leg.  

5.  For the period of the claim from September 26, 2003, the 
veteran's recurrent myositis of the lumbar paravertebral 
musculature with DDD was not manifested by any period of 
acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician; for this period, however, the 
disability is manifested by no more than forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, a combined thoracolumbar spine range 
of motion not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
40 percent for recurrent myositis of the lumbar paravertebral 
musculature with degenerative disc disease (DDD) are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (in effect from September 23, 
2002, through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (in effect prior to 
September 23, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, a June 2002 letter from the RO to the 
veteran, provided to him prior to the initial unfavorable 
decision of record, notified him of the substance of the 
VCAA.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), this 
letter essentially satisfied the notice requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  In this case, the veteran has clearly been 
informed that the information and evidence needed to 
substantiate his claim consists of information and/or 
evidence that demonstrates that his service-connected 
disability is worse than currently rated by VA.  
Consequently, under the circumstances of this case, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all current medical 
records identified and/or provided by the veteran.  The 
veteran was also afforded VA examinations in order to address 
the medical questions presented in this case.  

The veteran and his representative have not made VA aware of 
any additional evidence that needs to be obtained in order to 
fairly decide the claim.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports, and statements and 
argument provided by the veteran and his representative in 
support of the claim.  In reaching its decision herein, the 
Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now contained in the 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

Basic Applicable Law - Increased Rating Claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2005).  For an increased rating claim, 
however, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking employment, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in his favor.  38 
C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; and pain on movement.  38 C.F.R. § 4.45.

VA modified the rating criteria applicable to the evaluation 
of spine disabilities twice during this appeal.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002), effective September 23, 
2002, [codified as amended at 38 C.F.R. § 4.71a, DC 5293 
(2003)]; see also 68 Fed. Reg. 51,454-51,458 (August 27, 
2003), effective September 26, 2003, [codified as amended at 
38 C.F.R. § 4.71a (2005)].  Because these changes occurred 
while this appeal was pending, the Board must consider the 
new criteria from the dates that they were made effective, 
and also determine whether they are more favorable than the 
prior criteria.  See VAOPGCPREC 
7-03; Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled 
in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5110(g) (West 2002).  The revised 
criteria may not, however, be applied earlier than their 
effective dates.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(2005); DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997), 
VAOPGCPREC 3-00.  

History of the Disability

In February 1947, the RO granted service-connected for 
residuals of a back injury at a 0 percent (noncompensable) 
rating, effective from December 1946.  At that time, the RO 
did not assign a diagnostic code to the disability because of 
its rating.  

At a March 1947 VA examination, neurological evaluation was 
negative, while other evaluation showed moderate scoliosis of 
the dorsal lumbar spine, but not severe enough to account for 
any symptoms.  On companion VA X-ray testing, however, there 
was a congenital deformity of the fifth lumbar vertebra, 
which the veteran had specifically identified as the location 
of his pain.  The diagnosis was congenital deformity of the 
fifth lumbar vertebra with superimposed trauma.  

On VA X-ray evaluation in May 1948, there was a lordotic 
lumbar spine, with articulation made through an incompletely 
sacralized fifth lumbar vertebra which, however, presented 
joint surfaces and relationships as a first sacral vertebra, 
and also carried a partially developed miniature type of 
neural arch and its respective posterior spine.  This was 
noted to be a congenital anomaly, but not too far removed 
from the normal condition of the spine.  There was no 
fracture, tumor, dislocation, or significant post-traumatic 
change within the vertebral bodies, transverse processes, 
posterior spines, neural arches, lumbar vertebral facets, 
sacral body, or contiguous bony pelvis.  There was also a 
deep sacral curve, with the coccygeal segments in alignment 
of continuity of the curve and without remarkable change.  
The impressions were a transitional first sacral vertebra and 
no evidence of bony injury.  After a May 1948 VA examination, 
the diagnosis was a congenital anomaly of the fifth lumbar 
and first sacral vertebrae, manifested by incomplete 
sacralization of the fifth lumbar and transitional first 
sacral vertebrae.  In a June 1948 rating decision, the RO 
assigned a 10 percent evaluation for lumbosacral strain under 
Diagnostic Code (DC) 5295, effective from March 1948.  

On VA X-ray evaluation in January 1952, there was a notation 
of an excessive angulation of the superior plateau of the 
sacrum, as well as six sacral segments, with notation of 
complete fusion of the first sacral segment with the 
subadjacent wings.  There was also an excessive weight thrust 
of the spine.  The impressions were that there was definite 
instability of the lumbosacral joint, which would tend 
towards periodic decompensation of the musculature on the 
basis of that instability, but that the six sacral segments 
themselves were of no clinical significance.  Meanwhile, a 
February 1952 VA X-ray report noted a negative lumbosacral 
spine.

On VA X-ray testing in May 1953, findings were negative 
except for an incomplete posterior arch at the S1 level.  
After concurrent VA examination, the diagnosis was mild 
lumbosacral back strain with an incomplete posterior arch at 
S1.  The RO then proposed in a May 1953 rating decision to 
reduce the evaluation under DC 5295 from 10 to 0 percent, 
effective in July 1953.  After a June 1953 private physician 
reported the presence of a left sacroiliac lesion, the 
veteran underwent a new VA examination and X-ray testing that 
same month.  The concurrent X-ray report, however, showed an 
essentially negative lumbosacral spine, with the exception of 
partial segmentation of the first sacral vertebra, noted to 
not be of a degree that would appear to cause any instability 
or otherwise be of any significance.  Accordingly, in July 
1953, the RO implemented the rating reduction.    

A May 1969 VA hospital report noted that there was moderate 
lumbar spine limitation of motion, with tenderness in the 
sacroiliac region, but no indication of neurological 
impairment, and listed a diagnosis of chronic myositis of the 
lumbar vertebral muscles.  In a July 1969 rating decision, 
the RO increased the veteran's rating to 10 percent, 
effective from May 1969, but recoded it under DC 5021 in 
recognition of the myositis. 

After VA hospitalization for treatment of myositis for three 
weeks from January 1973 to February 1973, in a May 1973 
rating action, the RO assigned a 100 percent evaluation for 
convalescence from the date of the veteran's admission until 
May 1973, when it returned the rating to 10 percent under DC 
5021. 

A March 1974 private physician noted chronic tenderness over 
the paravertebral muscles, but no neurological signs.  A 
March 1974 VA hospital report reflected a week of treatment 
for chronic low back pain, but normal findings on X-ray 
evaluation.  A May 1974 private medical report reflected a 
diagnosis of suspected chronic lumbar facet syndrome and 
indication of a possible herniated lumbar intervertebral 
disc; this report also noted that a May 1974 private lumbar 
myelogram showed no definite abnormalities, but did reveal a 
narrowing of the spinal canal from L4 down.  August 1974 VA 
X-ray evaluation findings were normal, except for slight 
dorsal spine scoliosis with convexity to the left side and 
some pantopaque in the lumbar area of the spinal canal, and 
an August 1974 VA examiner then diagnosed recurrent myositis 
of the paravertebral muscles with lumbar spine limitation of 
motion.

A March 1975 physician's note listed diagnoses of 
osteoarthritis and chronic low back syndrome.  On VA 
examination in April 1975, the diagnosis was low back pain, 
with findings on X-ray unchanged from August 1974.  A private 
practitioner stated in July 1975 that the veteran had 
lumbosacral myositis.  On VA examination in October 1975, 
after a normal X-ray, the diagnosis was chronic lumbar 
strain.  

April 1976 VA X-ray evaluation noted degenerative change in 
the lumbar spine, and after concurrent VA examination, the 
diagnosis was degenerative changes in the lumbosacral spine.  
In a July 1976 rating decision, the RO increased the rating 
under DC 5021 to 20 percent, effective from March 1976.

VA records showed treatment for low back pain in December 
1976, while a private February 1977 medical report stated 
that the veteran had lumbosacral myositis, osteoarthritis, 
and spina bifida occulta.  An April 1977 VA examination with 
X-ray testing revealed minimal lumbar spine degenerative 
changes.  A September 1977 private report also suggested that 
degenerative disc disease (DDD) was present.  

Sciatic pain was noted in VA medical records dated from 
January 1978 to July 1978.  A June 1978 VA X-ray report noted 
minimal degenerative changes in the lower lumbar spine and 
osteoporosis, but an otherwise negative lumbosacral spine.  
After clinical evaluation, a June 1978 VA examiner diagnosed 
recurrent myositis in the lumbar paravertebral musculature 
and mild degenerative arthritis with osteoporosis in the 
lumbosacral spine.  The examiner commented that because the 
veteran's X-rays were negative for arthritis until 1976, his 
current arthritic condition was the result of the natural 
aging process.  In July 1978, the RO denied an increased 
rating for the veteran's service-connected lumbar disability, 
but also specifically denied service connection for 
lumbosacral arthritis and osteoporosis.  

In August 1978, a private physician reported severe myositis, 
sciatica, and low back pain.  A January 1979 private medical 
record stated that probable chronic lumbosacral strain was 
markedly exacerbated by a hyperexcitability state or an 
anxiety reaction.  (The record also reflects that the RO 
denied entitlement to service connection for a psychiatric 
disorder.)  After a three-week March 1979 VA hospital stay 
for chronic low back syndrome with no evidence of root 
disease, in July 1979, the RO assigned a 100 percent 
convalescence rating from March 1979 through May 1979, and 
then returned the  rating to 20 percent in June 1979.  Also 
in July 1979, the Board upheld the RO's July 1978 denials of 
an increased rating for service-connected lumbar spine 
disability and for service connection for lumbosacral 
arthritis and osteoporosis.

VA medical reports dated from February 1979 to May 1980, as 
well as a June 1980 private record, noted low back problems 
and leg muscle spasms.  A July 1980 VA examination report 
listed a diagnosis of myalgia in the lumbar paravertebral 
musculature, while concurrent VA X-ray reports noted no 
significant changes.  In August 1980, a private physician 
advised that the veteran was totally disabled from a 
longstanding and progressive bone and joint disease process.  

The veteran was hospitalized at a VA facility from late 
August 1982 to late September 1982 for treatment of an 
exacerbation of chronic low back pain, and again from mid-
June 1983 to early July 1983 for chronic low back pain and 
chronic depression.  On VA examination in June 1984, his 
diagnosis was chronic lumbar strain and minimal degenerative 
arthritis as shown on concurrent VA X-ray testing.  

On VA examination in July 1995, myositis was not found, but 
there was a diagnosis of mild degenerative lumbar spine 
changes.  There were no abnormal neurological clinical 
findings, but concurrent VA X-ray testing showed mild disc 
space narrowing at L5-S1, and also anterior osteophytes 
throughout the lower thoracic and lumbar spine.  In September 
1995, the RO denied an increased evaluation for recurrent 
myositis of the lumbar paravertebral musculature, but recoded 
it as DC 5021-DC 5292 (for myositis with lumbar spine 
limitation of motion).

Thus, prior to this appeal, the veteran had a 20 percent 
rating for service-connected recurrent myositis of the lumbar 
paravertebral musculature, reflective of moderate lumbar 
spine limitation of motion, and coded under 38 C.F.R. 
§ 4.71a, DC 5021-DC 5292 (2002).  Lumbar spine arthritis, 
osteoporosis, and DDD, as well as a psychiatric disorder, 
were not considered to be related to or part of the 
disability.

On April 15, 2002, the veteran filed the pending increased 
rating claim, which was denied in a December 2002 rating 
decision.  In an October 2004 rating decision and 
supplemental statement of the case (SSOC), however, the 
Appeals Management Center (AMC) held (on the RO's behalf) 
that, based upon a recent VA medical determination that the 
veteran's service-connected lumbar spine disability included 
intervertebral disc syndrome (IDS) (also known as DDD), the 
evidence warranted the assignment of a 40 percent evaluation 
under the former criteria of VA's Schedule for Rating 
Disabilities (Rating Schedule), as applicable to the 
evaluation of IDS.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  
The AMC further held that the former criteria for rating IDS 
were more favorable to the claim than the criteria for rating 
IDS as in effect from September 23, 2002, and for rating all 
spine disabilities as in effect from September 26, 2003, and 
so it continued the 40 percent evaluation for IDS under those 
criteria for the entirety of the appeal period.  See 
38 C.F.R. § 4.71a, DC 5235 to DC 5243 (2005); 38 C.F.R. 
§ 4.71a, DC 5293 (2003); see also VAOPGCPREC 7-03; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Entitlement to an Evaluation in Excess of 40 Percent for 
Recurrent Myositis of the Lumbar Paravertebral Musculature 
with DDD, Prior to September 23, 2002

The pertinent evidence for this period of the appeal is as 
follows.  A January 2002 VA X-ray evaluation showed 
osteopenia and degenerative changes, with mild disc space 
narrowing at L5-S1.  In early March 2002, the veteran 
underwent a magnetic resonance imaging (MRI) scan at a 
private hospital, which indicated that L5-S1 was 
unremarkable, but showed that L4-L5 had DDD, with a small 
focal disc protrusion to the right, but no thecal sac 
stenosis.  In late March 2002, the veteran reported to a VA 
physician to obtain the results of his MRI scan.  He 
complained of lumbosacral pain going down his left leg, and 
aggravating certain motions such as standing and sitting.  
The VA physician stated that the recent MRI showed 
degenerative joint disease (DJD) (also known as arthritis), 
especially at L4-L5, with some disc protrusion without 
rupture, but no stenosis.  The VA physician advised the 
veteran to have physical therapy at least three times a week 
in order to strengthen his lumbosacral spine area.  He noted 
that clinical evaluation revealed DJD-related problems, as 
straight leg raising was about 60 degrees on each side.  
There was also 1+ pedal edema, but no bowel or bladder 
control problems.  A private chiropractor then reported that 
he saw the veteran in April 2002, with complaints of low back 
pain causing some bilateral leg pain and weakness.  He stated 
that an X-ray taken at the time showed a mild to moderate 
degree of DDD, predominantly at the L4-L5 level and mildly at 
the L5-S1 level (with narrowing at that site).  He further 
advised that there was a mild to moderate degree of facet 
degenerative changes into the lower lumbar spine, as well as 
some sclerotic changes into both S1 joints.        

Prior to September 23, 2002, the veteran has a 40 percent 
rating under the former 38 C.F.R. § 4.71a, DC 5293, for 
severe IDS with recurring attacks and intermittent relief.  
Under the former DC 5293, a higher but maximum 60 percent 
evaluation was available when there was pronounced IDS, 
involving persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

The Board further notes that words such as "severe," 
"moderate," and "mild" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, VA must 
evaluate all evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).  The use of 
similar terminology by medical professionals, although 
evidence to be considered, is not dispositive of an issue.  
Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6.

As well, VA's Office of General Counsel, in a precedent 
opinion, has also held that the former DC 5293 involved loss 
of range of motion, and as such, 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 were still applicable to claims for 
increased evaluations under this diagnostic code.  See 
VAOPGCPREC 37-97.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the assignment of a higher 60 
percent evaluation under the provisions of DC 5293 as in 
effect prior to September 23, 2002.  In reaching this 
conclusion, the Board acknowledges that the record includes 
the veteran's complaints of pain radiating down into his left 
lower extremity.  But, while the medical evidence does 
suggest some neurological deficit, the Board cannot conclude 
that this deficit is  representative of more than severe IDS 
with recurring attacks and intermittent relief as 
contemplated in the now-assigned 40 percent rating under DC 
5293.  

Instead, the Board concludes that the documented degree of 
deficiency does not warrant the next-higher 60 percent 
rating, particularly in light of the lack of indicia of 
persistent neurological symptomatology at this point, such as 
demonstrable muscle spasm and ankle jerk.  Even with 
consideration of additional functional limitation as due to 
such factors as pain, weakness, fatigability, and 
incoordination, there has been no demonstration of disability 
comparable to pronounced IDS with persistent neurological 
symptoms so as to afford the veteran a higher rating for this 
period  under the former 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 
4.7, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In finding that DeLuca considerations do not warrant 
an increased rating for this period of the claim, however, 
the Board also acknowledges the veteran's fairly persistent 
complaints of pain, and that his pain appears to have been 
objectively demonstrated on clinical evaluation.  His 
examining medical personnel, however, never described or 
referred to his condition in terms such as "pronounced" or 
even "severe," for that matter.  Instead, these individuals 
generally described the problem as "mild" or "moderate."  
And, there is little to no clinical documentation of the 
impact of such pain on range of motion.  Thus, the Board 
finds that any documented DeLuca factors have already been 
accounted for in the currently assigned 40 percent evaluation 
for the period in question, and that the pertinent medical 
evidence does not demonstrate functional limitation 
commensurate with the next-higher and available disability 
rating.    

Accordingly, the Board holds that the veteran's disability 
picture for this period of the claim more nearly approximates 
the criteria for a 40 percent rating for IDS under the former 
DC 5293.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.7.

The Board has also considered whether other diagnostic codes 
may apply to afford the veteran an evaluation in excess of 40 
percent for this period of the claim.  As such, the former DC 
5292 (for limitation of motion of the lumbar spine) and 
former DC 5295 (for lumbosacral strain) are for consideration 
in rating service-connected lumbar spine disability.  Because 
these codes each provide a maximum 40 percent rating, 
however, they are of no assistance to the claim.  

The remaining diagnostic codes under the former 38 C.F.R. 
§ 4.71a for rating service-connected spine disabilities 
either concern other areas of the spine, such as cervical, 
dorsal, or sacroiliac (DC 5287, DC 5288, DC 5290, DC 5291, DC 
5294) and are therefore not for consideration in the 
evaluation of the veteran's lumbar spine disability, or 
require evidence of vertebral fracture (DC 5285), complete 
spine ankylosis (DC 5286), or unfavorable lumbar spine 
ankylosis (DC 5289), which are not shown by the medical 
evidence.  As such, none of these codes may apply to afford 
the veteran a rating in excess of 40 percent for his lumbar 
spine disability prior to September 23, 2002.



Entitlement to an Evaluation in Excess of 40 Percent for 
Recurrent Myositis of the Lumbar Paravertebral Musculature 
with DDD, from September 23, 2002, through  September 25, 
2003   

The pertinent evidence for this period of the appeal is as 
follows.  

At a November 2002 VA examination, the veteran complained of 
almost constant low back pain for the last few years.  He 
added that he could not bend frequently,  stand for more than 
15 to 20 minutes, or sit for more than 30 minutes.  He stated 
that he could walk one block, and climb one flight of stairs.  
He advised that with   ordinary activities, his pain was at 
two or three out of 10, but with more extensive activity, it 
was at six or seven out of 10.  He added that his pain 
radiated into both legs, but more on the left, and that he 
had intermittent tingling and numbness in the left lower 
extremity.  He also described intermittent muscle spasms.  
The veteran denied the occurrence of lower extremity 
paralysis or sphincter disturbances.  He reported that he 
took both pain medication and muscle relaxers, but that he 
did not receive pain shots, use back braces or a cane, or 
have a history of back surgery.  

On clinical evaluation at the November 2002 VA examination, 
the veteran was in no acute distress, and was able to stand 
erect without support and to ambulate without aid.  There was 
minimal tenderness over the lumbosacral area, but no 
paraspinal muscle spasm.  Movements of the dorsolumbar spine 
were restricted, but not painful, with flexion of 60 degrees, 
extension of 20 degrees, right and left lateral flexion of 20 
degrees, and right and left rotation of 20 degrees.  The 
veteran's muscle coordination was normal.  Straight leg 
raising was to 60 degrees on the right and to 50 degrees on 
the left.  There was no gross wasting of the paravertebral or 
gluteal muscles.  Peripheral pulses were fairly well felt in 
both lower extremities.  The examiner opined that there were 
no obvious neurological signs in the lower extremities.  
Sensations were intact, deep tendon reflexes were normal, 
power was normal, and ankle and toe dorsiflexion was normal.  
The examiner diagnosed DJD and DDD of the lumbosacral spine.  
In a later statement, the veteran reported that during this 
examination, he bent farther than normal, to the point where 
his pain became unbearable, such that he felt that the 
examiner assessed a greater range of motion than what is 
typical for him.  


The veteran also submitted a journal of his back problems.  
For February 2003, he mainly reported back and left sciatic 
nerve pain, as well as occasional leg and foot numbness.  For 
March 2003, he noted more leg and foot numbness, as well as 
continued pain, often in his tailbone area or sciatic nerve.  

A report from the veteran's chiropractor stated that in April 
2003, he returned with a reaggravation of his April 2002 
lower back pain with bilateral leg pain and weakness, with no 
apparent cause for a return of the symptoms.  The 
chiropractor advised that the veteran was treated on a 
regular basis for this problem with good results, and that as 
of September 2003, he received treatment every two weeks.

The veteran also has a 40 percent rating for IDS for this 
period of the claim, specifically designated by the RO as 
assigned under the former criteria for rating IDS under 
38 C.F.R. § 4.71a, DC 5293 (2002).  With review of the 
medical and other pertinent evidence of record from September 
23, 2002, to September 25, 2003, the Board agrees that no 
more than a 40 percent rating is warranted under the former 
DC 5293, as there is still insufficient medical evidence of 
pronounced IDS with persistent neurological symptoms.  While 
the veteran reported the occurrence of such symptomatology as 
muscle spasm, numbness, and tingling, it was not found on VA 
clinical evaluation in November 2002.  Furthermore, that VA 
examination revealed only a slightly restricted range of 
motion for the lumbar spine, with pain according to the 
veteran (but not the examiner).  As such, the Board holds 
that a 40 percent rating, and no more, is appropriate under 
the former DC 5293.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.40, 4.45; DeLuca, supra.  As well, the remainder of the 
available diagnostic codes (i.e., ones that assign a rating 
higher than 40 percent) for evaluation of lumbar disability, 
namely DC 5285 (for residuals of vertebral fracture), DC 5286 
(for spine ankylosis), and DC 5289 (for unfavorable lumbar 
spine ankylosis) cannot be applied to afford the veteran a 
higher rating, given the continued absence of medical 
evidence of either vertebral fracture or ankylosis. 

As revised effective September 23, 2002, DC 5293 states that 
IDS is to be evaluated either as based upon the total 
duration of incapacitating episodes over the past 12 months, 
or in the alternative, by combining under 38 C.F.R. § 4.25 
(2005) the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with the ratings for all 
other service-connected disabilities, whichever method 
results in the higher evaluation.  

Under DC 5293 as revised effective September 23, 2002, and 
through September 25, 2003, a 10 percent rating is warranted 
for IDS when the evidence shows incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent rating is 
applicable when there are incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
last 12 months.  Finally, a 60 percent rating is applicable 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note (1) to this version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician, while "chronic orthopedic and neurologic 
manifestations" are defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  
38 C.F.R. § 4.71a (2003).

The Board observes, however, that the medical evidence for 
this period of the claim does not establish the occurrence of 
any incapacitating episodes as defined by Note (1) to DC 
5293, as there is no report of bed rest prescribed by a 
physician because of IDS.  Thus, the revised version of DC 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating (in 
light of incapacitating episodes).

Under this revised version of DC 5293, however, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbar spine disability, when combined under 38 C.F.R. § 4.25 
with evaluations for all other disabilities, result in a 
higher rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's lumbar spine disability.  
Again, for the period of September 23, 2002, to September 25, 
2003, VA made no changes to any of the remaining codes under 
38 C.F.R. § 4.71a (only to DC 5293), and so the remaining 
rating criteria with respect to the evaluation of service-
connected spine disabilities are the same at this point.

The Board finds that the orthopedic manifestations of the 
veteran's lumbar spine disability, coupled with his pain 
complaints, warrants the assignment of a 20 percent rating 
for moderate limitation of motion under DC 5292, for this 
period of the claim.  The consideration of pain in assigning 
this evaluation is appropriate, and conforms to the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, as well 
as DeLuca.  Again, the medical evidence of record for this 
period of the claim shows a slightly restricted range of 
motion, and with consideration of the veteran's reports of 
pain and its effect on his activity level, the Board finds 
that it appropriate to find that his limitation of motion for 
this period of the claim, on his worst day, was moderate.  On 
the other hand, given the documented range of motion, a 
finding of severe motion limitation under DC 5292 so as to 
assign a 40 percent rating is not warranted.  38 C.F.R. 
§ 4.7.  As well, the only other applicable code that could 
afford a rating higher than 20 percent is DC 5295, which 
affords a 40 percent rating for severe lumbosacral strain, 
which again, is simply not shown by the medical evidence.  
And again, no other available diagnostic code under the 
former 38 C.F.R. § 4.71a can afford the veteran a rating in 
excess of 20 percent, without medical evidence of ankylosis 
(DC 5286 and DC 5289) or vertebral fracture (DC 5285).   

As for an appropriate rating for the neurological 
manifestations of the veteran's lumbar spine disability, the 
Board finds that, in light of low back and left lower leg 
involvement, potentially relevant diagnostic codes are 
located at 38 C.F.R. § 4.124a (2005), and include DC 8520 
(for the sciatic nerve), DC 8521 (for the external popliteal 
nerve/common peroneal nerve), DC 8522 (for the 
musculocutaneous nerve/superficial peroneal nerve), DC 8523 
(for the anterior tibial nerve/deep peroneal nerve), DC 8524 
(for the internal popliteal nerve/tibial nerve), and DC 8529 
(for the external cutaneous nerve of the thigh).  

The pertinent neurological findings for this period of the 
claim include complaints of intermittent radiating left leg 
pain, numbness, and muscle spasm, but not shown on clinical 
evaluation.  There was also no finding of stenosis.  There 
was, however, a diagnosis of DDD.  And, the Board believes 
that the veteran's reported neurological symptoms for this 
period of the claim are credible.  Accordingly, it appears 
that DC 8520 (for paralysis of the sciatic nerve) is most 
representative of the described neurological manifestations 
of this disability.  Although the evidence for this claim 
period did not establish the presence of stenosis, the 
veteran continually reported radicular symptoms, and there 
were some compatible clinical findings of record for his 
reports of pain radiating from his low back into his left 
leg.  Thus, a 10 percent rating and no more under DC 8520, 
for mild and incomplete paralysis of the sciatic nerve, is 
the most appropriate evaluation for assignment, especially in 
light of the many normal neurological findings of record.  
And, given that the impairment appears to involve only the 
sciatic nerve, evaluation under other nerve codes is not for 
consideration.

In sum, as required by the revised version of DC 5293, in 
effect from September 23, 2002 to September 25, 2003, the 
Board has considered the chronic orthopedic and neurologic 
manifestations of the veteran's lumbar spine disability, and 
finds that under the revised criteria, the veteran is 
entitled to a 20 percent rating under DC 5292 for his 
orthopedic manifestations and to a 10 percent evaluation 
under DC 8520 for his neurologic manifestations.  38 C.F.R. 
§ 4.71a (2003).

The separate orthopedic and neurologic evaluations for lumbar 
spine disability must then be combined under 38 C.F.R. 
§ 4.25, along with the evaluations assigned to the veteran's 
other service-connected disabilities.  His only other 
service-connected disability for this period of the claim was 
bilateral chronic blepharitis, rated at 10 percent disabling, 
effective from March 1948.  38 C.F.R. § 4.25 directs a 
procedure for determining a combined rating using its 
Combined Ratings Table (Table).  The highest rated (most 
disabling conditions) are considered first, with less 
disabling conditions factored in later according to the 
percentage level of disability.  Applying the Table here, the 
20 percent rating for orthopedic manifestations of lumbar 
spine disability is initially combined with the first 10 
percent rating for neurological manifestations of lumbar 
spine disability, resulting in a "raw" combined rating of 
28 percent.  Then, the 28 percent rating is combined with the 
next 10 percent rating for blepharitis, for a new "raw" 
combined rating of 35 percent.  This final "raw" rating 
must next be converted to the nearest degree divisible by 10, 
and all raw ratings ending in 5's must be adjusted upward.  
The veteran's raw 35 percent rating thus becomes a final 
combined rating of 40 percent.  This combined rating, 
however, does not exceed the 40 percent evaluation that was 
already in effect for this period under the former DC 5293. 

Thus, as the revised version of DC 5293, as in effect from 
September 23, 2002 to September 25, 2003, does not entitle 
the veteran to a higher rating either by evaluating him in 
light of incapacitating episodes of IDS, or via the separate 
assignment of orthopedic and neurologic manifestations of his 
lumbar spine disability, the Board will continue the 40 
percent already in effect as assigned by the RO under the 
former DC 5293.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a 
(2002).

Entitlement to an Evaluation in Excess of 40 Percent for 
Recurrent Myositis of the Lumbar Paravertebral Musculature 
with DDD, from September 26, 2003

The pertinent evidence for this period of the appeal is as 
follows.  

In a February 2004 statement, the veteran noted that it was 
very difficult for him to sleep because of pain, which then 
made him shaky the next day.  He also noted that it was hard 
for him to squat down, and that he often had leg cramps.

An April 2004 private MRI report noted a mild dextroconvex 
curvature of the lower lumbar and lumbosacral region.  There 
was end plate osteophyte formation and disc bulging at L1-L2 
(greater to the right), mild disc bulging at L2-L3 and L3-L4, 
and greater, but still mild, circumferential disc bulging at 
L4-L5, somewhat eccentric posterolateral rightward, but with 
mild bilateral bulging into the neural foramina.  At L5-S1, 
there was a moderate thinning of the disc space, with 
circumferential disc bulging and end plate osteophyte 
formation that was greater than at the other noted levels, 
including at the greatest eccentric into the neural foramen, 
where in conjunction with some facet and ligamentous 
hypertrophy, there was moderate to severe degenerative neural 
foraminal stenosis and left L5 nerve root compression.  There 
was also parasagittal rightward disc protrusion with mild 
compression of the right S1 nerve root.  There was no 
pathologic enhancement.  The recorded impressions were: 
diffuse degenerative changes, most pronounced at L5-S1, with 
high-grade left-sided neural foraminal stenosis; and 
resolution of small parasagittal rightward L5-S1 disc 
herniation with residual disc protrusion.        

The veteran underwent a VA brain and spinal cord examination 
with claims file review in April 2005, in order to evaluate 
Parkinson's disease.  He told the examiner that the problem 
began as a tremor in the 1970's, but that it was not 
diagnosed until 1999.  The veteran reported: a constant but 
unintentional tremor affecting the face, arms, hands, legs, 
and feet, and increasing with fatigue; bradykinesia; falls; 
difficulty with his gait and with getting in and out of his 
car; fatigability; muscle cramping, pain, and dysesthesias 
involving the legs and buttocks; and constipation.  On 
clinical evaluation, the examiner observed festination, 
incoordinated intentional movements, and severe bradykinesia 
with retropulsion.  The examiner diagnosed Parkinson's 
disease, and advised that it was not related to the veteran's 
lumbar spine disability.  She noted, however, that this 
disease caused frequent falls and uncoordinated, slow 
movements, and had either a severe or moderate effect on most 
daily activities.  She also reported that the condition was 
likely to increase in severity.  She then opined that the 
veteran was not likely able to work at other than a position 
whose adaptive accommodations would preclude most employers 
from hiring him, because of the safety risk posed to the 
veteran and others in light of his propensity to fall 
frequently.    

At an April 2005 VA spine examination with claims file 
review, the veteran reported constant low back pain, with 
myalgias anywhere in his back and legs,  exacerbated by 
flexing his knee and placing it behind him while sitting.  He 
noted numbness, but only to the plantar surface of the left 
foot.  The examiner observed that in the 1970's, the veteran 
had a surgical transection of nerves in his lumbar spine for 
pain control.  On symptoms review, the veteran advised that 
he had never had (associated) bowel or bladder dysfunction, 
erectile dysfunction, leg or foot weakness, paraesthesias, 
falls, or unsteadiness.  He did note constant numbness, but 
the examiner then advised that his left foot numbness did not 
follow a dermatome distribution, and was not likely related 
to his spinal condition.  The veteran denied flare-ups, but 
then described moderate fatigue, moderate decreased motion, 
severe low back stiffness, severe spasm in the legs, thighs, 
and foot, and moderate but constant low back pain without 
radiation.  He denied any weakness.  He also reported that he 
was able to walk for one-quarter of a mile.    

On clinical evaluation at the April 2005 VA spine 
examination, the veteran had a festinant gait and no 
difference in his bilateral leg muscle circumference.  As to 
abnormal spine curvature, there was mild gibbus, kyphosis, 
and lumbar flattening, but no list, lumbar lordosis, 
scoliosis, or reverse lordosis.  There was no ankylosis of 
the thoracolumbar spine, either favorable or unfavorable, and 
no indication of lumbar sacrospinalis spasm, atrophy, 
guarding, tenderness, or weakness.  Range of motion findings 
were: flexion at 0 to 90 degrees active and 0 to 90 degrees 
passive (with pain at 90 degrees); extension at 0 to 10 
degrees active and passive (with pain at 10 degrees); left 
lateral flexion at 0 to 15 degrees active and passive (with 
pain at 15 degrees); right lateral flexion at 0 to 20 degrees 
active (with pain at 15 degrees) and 0 to 20 degrees passive 
(with pain at 20 degrees); left lateral rotation at 0 to 10 
degrees active and passive (with pain at 10 degrees); and 
right lateral rotation at 0 to 25 degrees active and 0 to 25 
degrees passive (with pain at 25 degrees).  There was no 
noted additional loss of motion on repetitive use of the 
joints because of pain, fatigue, weakness, or lack of 
endurance.  A detailed motor evaluation revealed active 
movement against full resistance for all tested areas, while 
a detailed sensory evaluation indicated a normal sensory 
response for all tested areas.  A detailed reflex evaluation 
noted a score of 2 for all tested areas (with 1+ described as 
hypoactive and 2+ described as normal).  

The April 2005 VA spine examiner concluded that the veteran 
had degenerative changes of the spine with high-grade 
foraminal stenosis at L5-S1.  She indicated that its impact 
on daily sports was preventative, but severe as to daily 
exercise.  She also advised that its impact on daily chores, 
shopping, recreation, and travel was moderate, and mild for 
daily bathing and dressing, but that it had no impact on 
daily feeding, toileting, or grooming.  She opined that the 
current lumbar spine condition of DDD was as likely as not 
related to his already service-connected lumbar disability.  
She then noted that the veteran's lumbar spine condition 
caused painful and limited range of motion, and that his pain 
increased in severity with active movement and movement 
against stress.  She added that he was not likely to be able 
to work at other than a position whose adaptive 
accommodations would preclude most employers from hiring him.    

As opposed to the changes to DC 5293 effective from September 
23, 2002, through September 25, 2003, VA later revised the 
entire schedule for the evaluation of spine disabilities, 
effective from September 26, 2003.  Under a new general 
rating formula, the diagnostic codes for rating spine 
disabilities were relabeled from DC 5235 to DC 5243 (but DC 
5243, addressing IDS, continued to embody the aforementioned 
revised provisions of DC 5293 as effective from September 23, 
2002, with respect to the evaluation of incapacitating 
episodes).  The new diagnostic codes for spine disabilities 
are therefore: DC 5235 (for vertebral fracture or 
dislocation); DC 5236 (for sacroiliac injury and weakness); 
DC 5237 (for lumbosacral or cervical strain); DC 5238 (for 
spinal stenosis); DC 5239 (for spondylolisthesis or segmental 
instability); DC 5240 (for ankylosing spondylitis); DC 5241 
(for spinal fusion); DC 5242 (for degenerative arthritis of 
the spine; see also DC 5003); and DC 5243 (for IDS).

The new general rating formula also directs that to evaluate 
the spine disabilities at DC 5235 to DC 5243 (unless DC 5243 
is evaluated under the formula for rating IDS based upon 
incapacitating episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following criteria should be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; 

and 

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a.

In addition, the new general rating formula also includes 
several notes applicable to the evaluation of spine 
disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V (2005).)  For 
VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion; 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; 

and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a. 


The Board observes that because the new general rating 
formula for spine disabilities directs to rate the problem 
with or without indicia of pain, per DeLuca and 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, VA is still required to consider 
whether an increased rating is warranted as based upon such 
problems as additional impairment from pain during flare-ups.

As well, the new schedule further advises that VA must also 
determine whether to evaluate IDS under the general rating 
formula for spine disabilities, or as based upon 
incapacitating episodes under DC 5243, and then utilize the 
method that results in a higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  

Again, the criteria for the evaluation of incapacitating 
episodes of IDS remain the same as those effective September 
23, 2002.  As discussed earlier for the period of the claim 
from September 23, 2002, to September 25, 2003, the competent 
evidence of record was against the assignment of an 
evaluation for incapacitating episodes of IDS, as there were 
no such episodes of record at that time.  And, this is still 
the case for this portion of the appeal.  As such, the 
current medical evidence of record would warrant no more than 
a 0 percent (noncompensable) rating under DC 5243, in light 
of incapacitating episodes.  

The Board observes that if rated under the new general rating 
formula, the veteran's current IDS symptomatology would 
certainly warrant a rating higher than the noncompensable 
evaluation that would be assigned for incapacitating IDS 
episodes.  Therefore, the Board finds that there is no need 
to proceed further in a comparison of these two methods for 
rating IDS, but will simply hold that evaluating IDS under 
the new general rating formula is more favorable to the 
veteran, in that it would definitely afford him a higher 
rating when all of his service-connected disabilities were 
combined under 38 C.F.R. § 4.25.  

Accordingly, under the new general rating formula, the 
current medical evidence would indicate that, with 
substantial consideration of impairment from pain per Deluca 
and 38 C.F.R. § 4.40 and 4.45, the most the veteran could 
receive would be a rating of 20 percent.  The findings from 
the April 2004 MRI report appear to be very significant, but 
the measured combined range of motion on VA examination in 
April 2005 was still to 170 degrees, which would actually 
only qualify the veteran for a 10 percent rating.  As well, 
while he did have kyphosis on clinical evaluation at that 
time, it was not classified by the examiner as abnormal, so 
the assignment of a 20 percent rating for abnormal spinal 
contour would not necessarily be correct.   Also, he again 
reported muscle spasm, but it was not shown on clinical 
evaluation.  However, the Board believes that the veteran's 
reports of considerable impairment from constant pain are 
credible, such that, especially with application of 38 C.F.R. 
§ 4.3, a 20 percent rating under the new general formula 
would be warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a.

At the same time, however, a rating in excess of 20 percent 
for current lumbar spine disability under the new general 
rating formula would not be appropriate.  A 30 percent rating 
is only available for service-connected cervical spine 
disability.  A 40 percent rating requires a finding of 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, which is not shown by the medical evidence.  As well, a 
50 or 100 percent rating requires a finding of unfavorable 
ankylosis of the entire spine or thoracolumbar spine, which 
again is not shown in the record.  Id.

The Board further notes that, in recognition of Note (1) to 
the new general rating formula, it has considered whether to 
separately evaluate service-connected lumbar spine 
neurological disability under the appropriate diagnostic 
code.  However, the April 2005 VA examiner did not find such 
disability on clinical evaluation, or after noted review of 
the results of the April 2004 MRI report.  As such, the Board 
will not separately evaluate lumbar spine neurological 
disability at this time, as there is insufficient medical 
evidence of record to do so.  Id.

Finally, however, the Board again observes that for this 
period of the claim, the RO continued a 40 percent rating for 
IDS under the former DC 5293 criteria, as in effect prior to 
September 23, 2002.  In review of those criteria as compared 
to application of the new criteria to the current medical 
evidence, the Board agrees that the former criteria for DC 
5293 are in fact more favorable to the claim.  VAOPGCPREC 
7-03; Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled 
in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
As such, the Board will continue the RO's 40 percent rating 
under that diagnostic code, in recognition of severe IDS with 
recurrent attacks and intermittent relief, for the period of 
the claim from September 26, 2003.  The Board also finds 
that, with consideration of 38 C.F.R. §§ 4.7, 4.40, and 4.45, 
as well as DeLuca, the assignment of a higher rating of the 
maximum 60 percent under the former DC 5293, for pronounced 
IDS with persistent neurological symptoms, is still not 
warranted because of the lack of pertinent findings by the 
April 2005 VA spine examiner on clinical evaluation.  As 
well, the Board notes that the April 2005 VA brain and spinal 
cord examination showed  that the veteran's nonservice-
connected Parkinson's disease now plays a large role in his 
current neurological symptomatology and problems.  
Accordingly, a 40 percent rating for lumbar spine disability 
under the former DC 5293, and no more, is warranted at this 
time.  The Board further notes that other former codes 
applicable to the evaluation of lumbar spine disability under 
the former 38 C.F.R. § 4.71a, namely DC 5285, DC 5286, and DC 
5289, cannot afford the veteran a rating in excess of 40 
percent for this period of the claim, as there is still no 
medical evidence of ankylosis or vertebral fracture.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a (2002).

Closing Considerations

The Board has also contemplated referral for extraschedular 
evaluation of the veteran's lumbar spine disability, but 
finds that there has been no showing that this disability, on 
its own, has: (1) caused marked interference with employment 
beyond the interference contemplated in the currently 
assigned evaluation; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Based upon the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
so it must be denied.


ORDER

An evaluation in excess of 40 percent for recurrent myositis 
of the lumbar paravertebral musculature with degenerative 
disc disease (DDD) is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


